
	

113 S507 RS: Manhattan Project National Historical Park Act
U.S. Senate
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 119
		113th CONGRESS
		1st Session
		S. 507
		[Report No. 113–65]
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2013
			Ms. Cantwell (for
			 herself, Mr. Alexander,
			 Mr. Heinrich, Mrs. Murray, and Mr. Udall
			 of New Mexico) introduced the following bill; which was read twice
			 and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 27, 2013
			Reported by Mr. Wyden,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To establish the Manhattan Project National Historical
		  Park in Oak Ridge, Tennessee, Los Alamos, New Mexico, and Hanford, Washington,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Manhattan Project National
			 Historical Park Act.
		2.FindingsCongress finds that—
			(1)the Manhattan
			 Project was an unprecedented top-secret program implemented during World War II
			 to produce an atomic bomb before Nazi Germany;
			(2)a panel of
			 experts convened by the President’s Advisory Council on Historic Preservation
			 in 2001—
				(A)stated that
			 the development and use of the atomic bomb during World War II has been
			 called the single most significant event of the 20th
			 century; and
				(B)recommended that
			 nationally significant sites associated with the Manhattan Project be formally
			 established as a collective unit and be administered for preservation,
			 commemoration, and public interpretation in cooperation with the National Park
			 Service;
				(3)the Manhattan
			 Project National Historical Park Study Act (Public Law 108–340; 118 Stat. 1362)
			 directed the Secretary of the Interior, in consultation with the Secretary of
			 Energy, to conduct a special resource study of the historically significant
			 sites associated with the Manhattan Project to assess the national
			 significance, suitability, and feasibility of designating 1 or more sites as a
			 unit of the National Park System;
			(4)after significant
			 public input, the National Park Service study found that including
			 Manhattan Project-related sites in the national park system will expand and
			 enhance the protection and preservation of such resources and provide for
			 comprehensive interpretation and public understanding of this nationally
			 significant story in the 20th century American history;
			(5)the Department of
			 the Interior, with the concurrence of the Department of Energy, recommended the
			 establishment of a Manhattan Project National Historical Park comprised of
			 resources at—
				(A)Oak Ridge,
			 Tennessee;
				(B)Los Alamos, New
			 Mexico; and
				(C)Hanford, in the
			 Tri-Cities area, Washington;
				(6)designation of a
			 Manhattan Project National Historical Park as a unit of the National Park
			 System would improve the preservation of, interpretation of, and access to the
			 nationally significant historic resources associated with the Manhattan Project
			 for present and future generations to gain a better understanding of the
			 Manhattan Project, including the significant, far-reaching, and complex legacy
			 of the Manhattan Project; and
			(7)the permanent
			 historical preservation of the B Reactor at Hanford as part of the Manhattan
			 National Historical Park would provide significant savings to the Federal
			 Government relative to placing the reactor into interim safe storage and
			 subsequently dismantling the reactor—
				(A)as determined as
			 part of the Record of Decision entitled ‘‘Decommissioning of Eight Surplus
			 Production 3 Reactors at the Hanford Site, Richland, WA’’; and
				(B)as included
			 within milestone M–093–00 of the Hanford Federal Facility Agreement and Consent
			 Order.
				3.PurposesThe purposes of this Act are—
			(1)to preserve and
			 protect for the benefit and education of present and future generations the
			 nationally significant historic resources associated with the Manhattan
			 Project;
			(2)to improve public
			 understanding of the Manhattan Project and the legacy of the Manhattan Project
			 through interpretation of the historic resources associated with the Manhattan
			 Project;
			(3)to enhance public
			 access to the Historical Park, consistent with protection of public safety,
			 national security, and other aspects of the mission of the Department of
			 Energy; and
			(4)to assist the
			 Department of Energy, Historical Park communities, historical societies, and
			 other interested organizations and individuals in efforts to preserve and
			 protect the historically significant resources associated with the Manhattan
			 Project.
			4.DefinitionsIn this Act:
			(1)Historical
			 parkThe term Historical Park means the Manhattan
			 Project National Historical Park established under section 5.
			(2)Manhattan
			 projectThe term Manhattan Project means the Federal
			 program to develop an atomic bomb ending on December 31, 1946.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			5.Establishment of
			 manhattan project national historical park
			(a)EstablishmentNot
			 later than 1 year after the date of enactment of this Act, there shall be
			 established as a unit of the National Park System the Manhattan Project
			 National Historical Park.
			(a)Establishment
				(1)In
			 generalSubject to paragraph (2), there is established in the
			 States of Washington, New Mexico, and Tennessee a unit of the National Park
			 System to be known as the Manhattan Project National Historical
			 Park.
				(2)Determination by
			 Secretary requiredThe Historical Park shall not be established
			 until the date on which the Secretary determines that—
					(A)sufficient land or
			 interests in land have been acquired from among the sites described in
			 subsection (b) to constitute a manageable park unit; or
					(B)the Secretary has entered
			 into an agreement with the Secretary of Energy in accordance with section
			 6.
					(b)Eligible
			 areasThe Historical Park may be comprised of 1 or more of the
			 following areas or portions of the areas, as generally depicted on the map
			 entitled Manhattan Project National Historical Park Sites,
			 numbered 540/108,834–C
			 (4
			 pages), and dated September 2012:
				(1)Oak ridge,
			 TennesseeFacilities, land, or interests in land that are—
					(A)at Buildings
			 9204–3 and 9731 at the Y–12 National Security Complex;
					(B)at the X–10
			 Graphite Reactor at the Oak Ridge National Laboratory;
					(C)at the K–25
			 Building site at the East Tennessee Technology Park;
					(D)at the former
			 Guest House located at 210 East Madison Road; and
					(E)at other sites
			 within the boundary of the city of Oak Ridge, Tennessee, that are not depicted
			 on the map described in this subsection, but are determined by the Secretary to
			 be suitable and appropriate for inclusion, except that sites owned or managed by the
			 Secretary of Energy may be included only with the concurrence of the Secretary
			 of Energy.
					(2)Los Alamos, New
			 MexicoFacilities, land, or interests in land that are—
					(A)in the Los Alamos
			 Scientific Laboratory National Historic Landmark District or any addition to
			 the Landmark District proposed in the National Historic Landmark Nomination—Los
			 Alamos Scientific Laboratory (LASL) NHL District (Working Draft of NHL
			 Revision), Los Alamos National Laboratory document LA–UR 12–00387 (January 26,
			 2012);
					(B)at the former
			 East Cafeteria located at 1670 Nectar Street; and
					(C)at the former
			 dormitory located at 1725 17th Street.
					(3)Hanford,
			 washingtonFacilities, land, or interests in land that
			 are—
					(A)in the B Reactor
			 National Historic Landmark;
					(B)at the Hanford
			 High School in the town of Hanford and Hanford Construction Camp Historic
			 District;
					(C)at the White
			 Bluffs Bank building in the White Bluffs Historic District;
					(D)at the warehouse
			 in the Bruggemann’s Agricultural Complex;
					(E)at the Hanford
			 Irrigation District Pump House; and
					(F)at the T Plant
			 (221–T Process Building).
					(c)Availability of
			 mapThe map described in subsection (b) shall be kept on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service and the Department of Energy.
			6.Agreement
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary and the Secretary of Energy (acting through the Oak Ridge,
			 Richland, and Los Alamos site offices) shall enter into an agreement governing
			 the respective roles of the Secretary and the Secretary of Energy in
			 administering the facilities, land, or interests in land under the
			 administrative jurisdiction of the Department of Energy that is to be included
			 in the Historical Park, including provisions for public access, management,
			 interpretation, and historic preservation.
			(b)Responsibilities
			 of the SecretaryAny agreement under subsection (a) shall provide
			 that the Secretary shall—
				(1)have
			 decisionmaking authority for the content of historic interpretation of the
			 Manhattan Project for purposes of administering the Historical Park; and
				(2)ensure that the
			 agreement provides an appropriate role for the National Park Service in
			 preserving the historic resources covered by the agreement.
				(c)Responsibilities
			 of the Secretary of energyAny agreement under subsection (a) shall
			 provide that the Secretary of Energy—
				(1)shall ensure that
			 the agreement appropriately protects public safety, national security, and
			 other aspects of the ongoing mission of the Department of Energy at the Los
			 Alamos National Laboratory, Hanford Site, and Oak Ridge Reservation;
				(2)may consult with
			 and provide historical information to the Secretary concerning the Manhattan
			 Project; and
				(3)shall retain
			 responsibility, in accordance with applicable law, for any environmental
			 remediation and structural safety that may be necessary in or around the
			 facilities, land, or interests in land governed by the agreement.
				(d)AmendmentsThe
			 agreement under subsection (a) may be amended, including to add to the
			 Historical Park facilities, land, or interests in land described in section
			 5(b) that are under the jurisdiction of the Secretary of Energy.
			7.Public
			 participation
			(a)In
			 generalThe Secretary shall consult with interested State,
			 county, and local officials, organizations, and interested members of the
			 public—
				(1)before executing
			 any agreement under section 6; and
				(2)in the
			 development of the general management plan under section 8(b).
				(b)Notice of
			 determinationNot later than 30 days after the date on which an
			 agreement under section 6 is executed, the Secretary shall publish in the
			 Federal Register notice of the establishment of the Historical Park, including
			 an official boundary map.
			(c)Availability of
			 mapThe official boundary map published under subsection (b)
			 shall be on file and available for public inspection in the appropriate offices
			 of the National Park Service.
			(d)AdditionsAny
			 land, interest in land, or facility within the eligible areas described in
			 section 5(b) that is acquired by the Secretary or included in an amendment to
			 the agreement under section 6(d) shall be added to the Historical Park.
			8.Administration
			(a)In
			 generalThe Secretary shall administer the Historical Park in
			 accordance with—
				(1)this Act;
			 and
				(2)the laws
			 generally applicable to units of the National Park System, including—
					(A)the National Park
			 System Organic Act (16 U.S.C. 1 et seq.); and
					(B)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.).
					(b)General
			 management planNot later than 3 years after the date on which
			 funds are made available to carry out this section, the Secretary, in
			 consultation with the Secretary of Energy, shall complete a general management
			 plan for the Historical Park in accordance with—
				(1)section 12(b) of
			 Public Law 91–383 (commonly known as the National Park Service General
			 Authorities Act) (16 U.S.C. 1a–7(b)); and
				(2)the agreement
			 established under section 6.
				(c)Interpretive
			 toursThe Secretary may, subject to applicable law, provide
			 interpretive tours of historically significant Manhattan Project sites and
			 resources in the States of Tennessee, New Mexico, and Washington that are
			 located outside the boundary of the Historical Park.
			(d)Land
			 acquisition
				(1)In
			 generalThe Secretary may only acquire land and interests in land
			 within the eligible areas described in section 5(b) by—
					(A)transfer of
			 administrative jurisdiction from the Department of Energy by agreement between
			 the Secretary and the Secretary of Energy; or
					(B)purchase from
			 willing sellers, donation, or exchange.
					(2)FacilitiesThe
			 Secretary may acquire land or interests in land in the vicinity of Historical
			 Park for visitor and administrative facilities.
				(e)Donations;
			 cooperative agreements
				(1)Federal
			 facilities
					(A)In
			 generalThe Secretary may enter into 1 or more agreements with
			 the head of a Federal agency to provide public access to, and management,
			 interpretation, and historic preservation of, historically significant
			 Manhattan Project resources under the jurisdiction or control of the Federal
			 agency.
					(B)Donations;
			 cooperative agreementsThe Secretary may accept donations from,
			 and enter into cooperative agreements with, State governments, units of local
			 government, tribal governments, organizations, or individuals to further the
			 purpose of an interagency agreement entered into under subparagraph (A).
					(2)Technical
			 assistanceThe Secretary may provide technical assistance to
			 State, local, or tribal governments, organizations, or individuals for the
			 management, interpretation, and historic preservation of historically
			 significant Manhattan Project resources not included within the Historical
			 Park.
				(3)Donations to
			 department of energyFor the purposes of this Act, or for the
			 purpose of preserving or providing access to historically significant resources
			 relating to the Manhattan Project, the Secretary of Energy may accept, hold,
			 administer, and use gifts, bequests, and devises (including labor and
			 services).
				
	
		June 27, 2013
		Reported with amendments
	
